In a proceeding pursuant to CPLR article 78 to review a determination of the appellant, Cold Spring Harbor Central School District, dated August 14, 1995, which found that the petitioner was ineligible for retroactive membership into the New York State Teachers’ Retirement System, the appeal is from a judgment of the Supreme Court, Suffolk County (Doyle, J.), entered January 15, 1997, which granted the petition and vacated the determination.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the appellant’s determination finding the petitioner ineligible for retroactive membership in the New York State Teachers’ Retirement System was arbitrary and capricious and without a rational basis (see, Matter of Scanlan v Buffalo Pub. School Sys., 90 NY2d 662). We note that we have not considered the alternative grounds for reversal advanced by the appellant school district which were not invoked by it in rendering its determination (see, Matter of Aronsky v Board ofEduc., 75 NY2d 997, 1000-1001).
Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.